Simmons, C. J.
1. Where a fi. fa. is levied upon a sawmill and fixtures, also 4,000 feet of boards or planks of given measurements, and also 126 sticks of pine timber in a named swamp, and, at the trial of a claim interposed to all, the judge charges the jury that there is no dispute that the 4,000 feet of lumber of described measurements is subject to the fi. fa., and the jury returns a verdict finding the sawmill and fixtures not subject but that the lumber is subject, there is no finding as to the sticks of timber, and that part of the issue still remains to be tried.
2. When in such case the claimant makes a motion for a new trial in which there is no complaint of the verdict for ambiguity, and it does not appear that any objection was made to the reception of the verdict, the judgment refusing a new trial must be affirmed, as the issue as to the sticks of timber was not passed upon by the jury, and the only other disputed -issue was determined in favor of the plaintiff in error.

Judgment affirmed.


All the Justices concur.